THE COURT
(THOMPSON, Circuit Justice)
charged the jury that the defendant, having admitted, by the recitals contained in his bond, that the 20 casks of refined sugar referred to in the bond and in the corresponding entiy, had been had on board the Calliope, and that the net weight of the sugar contained therein was 16,052 pounds, he was estopped from denying these facts, and that, if the jury believed, from the evidence, that the casks, or any part of them, described in said entry, after having been weighed and laden on board the vessel, have been taken and replaced on the dock, in the manner and for the purpose described by the witnesses, such relanding, though before the sailing of the vessel, would be a relanding within the United States, within the meaning of the condition of the bond, and of the acts of congress under which it was taken.
The jury found a verdict for the United States for the amount of the bond.